 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 18-CR-00088
12                                Plaintiff,            DENIAL OF ORDER CONTINUING TRIAL
13                          v.                          DATE: October 8, 2019
                                                        TIME: 2:00 p.m.
14   CARLOS ALBERTO BARVOZA-CASILLAS,                   COURT: Hon. Lawrence O’Neill
15                               Defendants.
16

17

18          The Court has read and considered the Stipulation to Continue Trial and Exclusion of Time, filed

19 by the parties in this matter on August 21, 2019. The Court hereby finds that the Stipulation, which this

20 Court incorporates by reference into this Order, fails to demonstrate good cause to continue the trial,
21 especially in light of this Court’s inability to accommodate the requested new date, OR ANY DATE,

22 before the Court leaves the Bench on February 2, 2020. The trial date is CONFIRMED as set.

23
     IT IS SO ORDERED.
24

25      Dated:     August 22, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27

28

      [PROPOSED] FINDINGS AND ORDER                      1
30
